UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32565 RiceBran Technologies (Exact name of registrant as specified in its Charter) California 87-0673375 (State of Incorporation) (I.R.S. Employer Identification No.) 6720 N. Scottsdale Road, Suite # 390 Scottsdale, AZ (Zip Code) (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (602) 522-3000 Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: Common Stock, no par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended).YES o NO x As of June 30, 2012, the aggregate market value of our common stock held by non-affiliates was $12,882,263. As of March 15, 2013, there were 209,378,597 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the registrant’s Definitive Proxy Statement for its annual meeting of shareholders, which Definitive Proxy Statement will be filed with the Commission not later than 120 days after the registrant’s fiscal year ended December 31, 2012, are incorporated by reference into Part III of this Annual Report on Form 10-K. FORM 10-K INDEX PART I Page Item 1. Business 4 Item 1A. Risk Factors 14 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 22 Item 3. Legal Proceedings 22 Item 4. Mine Safety Disclosures 23 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 24 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 33 Item 8. Financial Statements and Supplementary Data 33 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 69 Item 9A. Controls and Procedures 69 Item 9B. Other Information 69 PART III Item 10. Directors, Executive Officers and Corporate Governance 70 Item 11. Executive Compensation 70 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 70 Item 13. Certain Relationships and Related Transactions, and Director Independence 70 Item 14. Principal Accountant Fees and Services 70 PART IV Item 15. Exhibits and Financial Statement Schedules 70 2 Index FORWARD-LOOKING STATEMENTS This Annual Report includes forward-looking statements that involve substantial risks and uncertainties.These forward-looking statements are not historical facts, but are based on current expectations, estimates and projections about our industry, our beliefs and our assumptions.Words such as “believes,” “anticipates,” “expects,” “intends” and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements.These forward-looking statements are not guarantees of future performance and concern matters that could subsequently differ materially from those described in the forward-looking statements.Actual events or results may also differ materially from those discussed in this Annual Report.These risks and uncertainties include those described in “Risk Factors” and elsewhere in this Annual Report.Except as required by law, we undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may arise after the date of this Annual Report. 3 Index PART I ITEM 1. BUSINESS General RiceBran Technologies (“we,” “us,” “our,” or the “Company”), a California corporation, is a human food ingredient and animal nutrition company focused on the procurement, bio-refining and marketing of numerous products derived from rice bran.We have proprietary and patented intellectual property that allows us to convert rice bran, one of the world’s most underutilized food sources, into a number of highly nutritious human food and animal nutrition products.Our target markets are human food and animal nutrition manufacturers and retailers, as well as natural food, functional food and nutraceutical supplement manufacturers and retailers, both domestically and internationally.We have developed a bio-refining approach to processing raw rice bran into various value added constituents such as stabilized rice bran (SRB), rice bran oil (RBO), defatted rice bran (DRB) and a variety of other valuable derivative products from each of these core products. The report of our independent registered public accounting firm that accompanies the audited consolidated financial statements for the years ended December 31, 2012 and 2011, contains a going concern explanatory paragraph in which our independent registered public accounting firm expressed substantial doubt about our ability to continue as a going concern.We have experienced significant losses and negative cash flows and have an accumulated deficit of $204.4 million as of December 31, 2012.Further, although we are focusing on raising additional funds to operate our business, there can be no assurances that these efforts will prove successful (see Note 1 to the consolidated financial statements included herein). We have three reportable business segments: (1) Corporate; (2) USA, which manufactures and distributes SRB in various granulations along with other products derived from rice bran via proprietary and patented enzyme treatment processes; and (3) Brazil, which extracts crude RBO and DRB from rice bran, which are then further processed into a number of valuable human food and animal nutrition products.The Corporate segment includes selling, general and administrative expenses including public company expenses, litigation, and other expenses not directly attributable to other segments.No Corporate allocations are made to the other segments.General corporate interest is not allocated.For further information on segment results see Note 18 to the consolidated financial statements included herein. The USA segment consists of two locations in California and two locations in Louisiana all of which can produce SRB.One of the two Louisiana SRB facilities, located in Lake Charles, has been idle since May 2009 (see Note 8 to the consolidated financial statements included herein).The USA segment also includes our Dillon, Montana Stage II facility which produces RiSolubles (a highly nutritious, carbohydrate and lipid rich fraction of SRB), RiFiber (a fiber rich derivative of SRB) and RiBalance (a complete rice bran nutritional package derived from further processing SRB).The manufacturing facilities included in our USA segment have proprietary and patented processing equipment and technology for the stabilization and further processing of rice bran into finished products.In 2012, approximately 50% of USA segment revenue was from sales of human food products and approximately 50% was from sales of animal nutrition products. The Brazil segment consists of our Irgovel operations located in Pelotas, Brazil.Irgovel manufactures RBO and DRB products for both the human and animal food markets in Brazil and internationally.In refining RBO to an edible grade, several co-products are obtained.One such product is distilled fatty acids, a valuable raw material for the detergent industry.DRB is sold in bulk as animal feed and compounded with a number of other ingredients to produce complex animal nutrition products which are packaged and sold under Irgovel brands in the Brazilian market.In 2012, approximately 46% of Brazil segment product revenue was from sales of RBO products and 54% was from sales of DRB products. Our combined company is a vertically integrated manufacturer, product developer, and marketer of products based on bio-refining rice bran for use in a broad range of human food and animal nutrition products.We generated revenues of $37.7 million in 2012 compared to $37.0 million in 2011.We reported a net loss of $11.1 million for 2012, compared to a net loss of $10.9 million reported for 2011.We have domestic net operating loss carry forwards, or NOLs, in excess of $100 million for federal tax purposes that are available to offset future taxable income.These NOLs expire at various dates from 2018 through 2032 (see Note 13 to the consolidated financial statements included herein). We hold the U.S. registered trademarks RiSoluble and RiBalance.We also hold the Irgovel trade name.In addition to our trade names and trademarks, we hold 23 issued patents and have several patents pending related to usage of and therapeutic endpoints for rice bran products and derivatives, including patents to a method to treat high cholesterol, to a method to treat diabetes and on a process for producing higher value fractions (HVF) from SRB (see Patents and Trademarks section below). 4 Index Our corporate headquarters is currently located at 6720 N. Scottsdale Rd., Scottsdale, AZ 85253.As of December 31, 2012, we occupy approximately 9,000 square feet of corporate office space in Scottsdale, and 28,000 square feet of laboratory, warehouse and production facilities in West Sacramento, California.Additionally, we own SRB manufacturing facilities in Mermentau and Lake Charles, Louisiana and a Stage II production facility in Dillon, Montana.Two other rice bran stabilization facilities are co-located within supplier rice mills in Arbuckle and West Sacramento, California.Our Irgovel subsidiary is comprised of several facilities on approximately 19 acres in Pelotas, Brazil.These facilities include a plant for extraction of RBO from rice bran, RBO refining processes, compounded animal nutrition manufacturing, consumer RBO bottling, distilled fatty acid manufacture and support systems including steam generation, maintenance, administrative offices and a quality assurance laboratory.Our Irgovel facility is currently undergoing a major expansion that is expected to be fully operational in the second half of 2013. History We originally incorporated on March 18, 1998, in California, as Alliance Consumer International, Inc. and beginning in December 2001 were operating as NutraStar Incorporated.In October 2003, NutraStar Incorporated changed its name to “NutraCea” and the common stock began trading on the OTCBB. In October 2005, we acquired The RiceX Company (RiceX) in a merger transaction with RiceX surviving the merger as our wholly-owned subsidiary.In the merger, the shareholders of RiceX received shares of our common stock in exchange for 100% of the shares of RiceX common stock.Our acquisition of RiceX provided us with our first SRB manufacturing plant in West Sacramento, California, and our Stage II facility in Dillon, Montana. In December 2007, we formed Rice Rx, LLC, and Rice Science, LLC, in which we held a 50% and 80% interest, respectively, at December 31, 2010.We formed Rice Rx, LLC and Rice Science, LLC with a partner, to develop, acquire, and commercialize certain SRB isolates.Effective in March 2011, Rice Rx LLC and Rice Science, LLC became our wholly-owned subsidiaries. In February 2008, we acquired Irgovel, our rice bran oil processing plant in Pelotas, Brazil.In January 2011, we sold approximately 35.6% of our ownership of Nutra SA, LLC (Nutra SA), the 100% owner of Irgovel, to AF Bran Holdings-NL LLC and AF Bran Holding LLC (Investors) (see Note 5 to the consolidated financial statements included herein).During the remainder of 2011, the Investors exercised their rights to acquire additional membership interests in Nutra SA and at December 31, 2012 and 2011, held a 49.0% interest in Nutra SA. In November 2009, NutraCea (the Parent Company) filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code.The Parent Company managed its assets and operated its business as “debtor-in-possession” under the jurisdiction of the bankruptcy court from November 2009 until NutraCea exited Chapter 11 proceedings in November 2010, under an amended plan of reorganization.In January 2012, we made the final distributions to our unsecured creditors under the amended plan of reorganization and all creditors under the amended plan were paid all amounts due to them, including interest. In October 2012, NutraCea changed its name to “RiceBran Technologies.”Our common stock is currently trading over-the-counter under the symbol “RIBT.” Products & Industry Background We have developed a bio-refining approach to processing rice bran, which is the portion of the rice kernel that lays beneath the hull (also known as the husk) and envelopes the endosperm (white rice).Rice bran contains about 65% of the nutritional value of rough rice.However, without stabilization, the nutritional value of rice bran is lost shortly after the milling process.This is due to the lipase enzyme-induced rancidity that is activated during the rice milling process.Without stabilization, this nutrient rich resource – rice bran - has historically been sold as low value animal feed or disposed of as waste. In our rice bran bio-refining processes, we first stabilize the rice bran and then sequentially extract core and derivative products from rice bran with the goal of converting feed to food to nourish a global population expected to grow from 7 billion people at the end of 2011 to more than 9 billion people by 2050.Application of our bio-refining approach has enabled us to develop a variety of nutritional food products, including our primary products SRB, RBO and DRB.Our customers include major global companies that produce, market and sell products into the following domestic and international market sectors - consumer food products, animal nutrition, functional food ingredients, nutritional supplements and healthcare. 5 Index In the SRB bio-refining stream, we use proprietary and patented machinery and technologies to deactivate the lipase enzyme and stabilize the rice bran while preserving the nutritional value of the bran, giving it a minimum shelf life of one year and allowing for further processing of derivative products.Other competing stabilization processes have the ability to inactivate the lipase enzymes to various degrees and therefore provide some level of stability.However, unlike these other competing processes, our SRB stabilization process thoroughly inactivates these enzymes leading to extended shelf stability while preserving the large array of antioxidants and other nutrients found in raw rice bran.We believe our SRB equipment and related stabilization technology is the best available globally. In the RBO bio-refining stream, the process begins with a non-proprietary stabilization process followed by the extraction of RBO, leaving DRB as the initial co-product.The RBO extraction process utilized at our Brazilian facility uses a solvent extraction process to separate the oil from the raw rice bran resulting in crude RBO and DRB.Rice bran oil (RBO) is a vegetable oil that has many uses.In crude form, it has multiple industrial and animal nutrition applications.Additional refinement of the oil can involve degumming, neutralization, bleaching, de-waxing and deodorizing.This subsequent refining process yields a variety of valuable human food and animal nutrition products including distilled fatty acids and other high value products.Refined to human edible grade level, RBO becomes a high quality cooking oil and human food ingredient. In the DRB bio-refining stream, the core product is used as animal feed and sold in bulk form.In addition, DRB can be compounded with other ingredients such as corn and soy to produce high quality, branded animal nutrition products sold under the Irgovel brand in Brazil.Further processing of DRB produces a human food ingredient that has functional properties in baked goods and meats as well as use in frying applications that result in reduced oil uptake.We believe that bio-refining of DRB is one of several processes with potential for concentrating protein from rice bran. By definition, nutraceuticals are products from natural sources that have biologically therapeutic effects in humans and animals.Our overall bio-refining approach produces core products (SRB, RBO and DRB) that are good sources of these compounds.Such compounds would include vitamins, antioxidants, polyphenols, phytosterols, oryzanols, macro and trace minerals, tocotrienols - a highly potent antioxidant form of vitamin E, and gamma-oryzanol, which is found in significant amounts in rice bran.Among other things, these compounds act as potent antioxidants.SRB and its derivatives also contain high levels of B-complex vitamins and beta-carotene, a vitamin A precursor.SRB also contains high levels of carotenoids and phytosterols, a balanced amino acid profile and soluble and insoluble fiber which promote colon health. As the market becomes more aware of the value of our ingredients and proprietary formulations we believe demand for our products will increase materially.Since SRB, RBO and DRB are approved food products, we believe that their benefits can be obtained through multiple avenues as food products, dietary supplements and nutricosmetics.Many nutrition and health professionals have taken an interest in our nutritional ingredients as a means of offering alternative or complementary approaches for maintaining a healthy and active lifestyle.The health benefits of our products have been demonstrated through extensive research and clinical studies, and we are committed to supporting evidence-based studies that demonstrate the nutritional and health benefits of our products. Detailed explanations and product sheets with specifications for our complete product range are available on our websites at www.ricebrantech.com and www.irgovel.com.br. The Importance of Rice Rice is the staple food for over half of the world’s population, and is the staple food source for several of the world’s most populous countries.Asia accounts for roughly 90% of global rice production, with its primary producer being China.China is the world’s number one rice producer, outputting approximately 197 million metric tons of paddy rice annually.Globally, the United States ranks about 10th in production of rice at approximately 11 million metric tons annually.World rice production constitutes more than one quarter of all cereal grains produced worldwide.The United States accounts for less than 2% of the world’s rice production.The vast majority of world rice tonnage (approximately 90%) is produced in 13 countries with aggregate populations of 3.2 billion people (according to the USA Rice Federation, Rice Notes).Approximately 75% of all rice production occurs in China, India, South East Asia, Africa and South America.Combined, these regions have a population of 2.3 billion people (nearly 50% of the world’s population), and an average per capita gross domestic product of $2,000 (less than one tenth of the U.S. average). Malnutrition is a common problem in this group of nations, particularly for people located in rural villages where subsistence rice farming is a primary livelihood.Transportation and storage are poor.Consequently, locally grown rice is consumed locally and the amount of food available varies widely over time with changes in seasons and weather.Children are especially susceptible to variations in local agricultural output due to their heightened nutritional needs and dependency on others for food.Per capita rice consumption in many of the poorer rice belt countries exceeds one pound per day. 6 Index Rice Processing and Rice Bran Stabilization When harvested from the field, individual rice kernels are stored in common receiving locations such as farm silos for future delivery to grain dryers or area rice mills.At this stage, large quantities of individual rice kernels are collectively called “paddy rice,” or “rough” rice.In this form, the rice kernel is fully enveloped by the rice hull, which serves as a protective cover, shielding the inner rice kernel from damage. After storage and drying, if necessary, paddy rice is cleaned of foreign material (scalping, de-stoning and aspiration) just before it enters the first stage of milling, or paddy husking.In the paddy husker, the hull is removed from rough rice by differential speed rubber rollers.Loosened hulls are carried off by aspiration.After husking, a paddy separator uses a reciprocating motion to separate normal brown rice kernels (caryopsis) from unhusked kernels which are returned to the paddy husker. In the second stage of milling, the outer brown layers of bran are removed from the inner white starch endosperm by an abrasive or frictional milling process which produces a milled, white rice kernel.After milling, white rice is typically sorted by size to remove broken pieces of rice kernels from whole kernels, as well as color sorting to remove discolored kernels.Additional stages may be required (per customer specifications) to polish the white rice to a smooth surface. Raw rice bran collected from the milling process is composed of rice germ and several sub-layers (pericarp, testa, nucellus and aeurone) surrounding the white starchy endosperm.Commercial rice bran makes up approximately 10% of rough rice by weight.Rice germ, an especially nutrient rich material, makes up approximately 10% of commercial rice bran by weight. As brown rice is milled into white rice, the oils present in raw rice bran come into intimate contact with native lipase enzymes that are naturally present in the rice kernel.These lipase enzymes initiate a rapid hydrolysis of the oil, converting oils (triglycerides) into monoglycerides, diglycerides and free fatty acids (FFA).As the FFA content builds in raw rice bran, the bran becomes unpalatable and off flavors (rancidity) begin to develop.If left unchecked, enzymatic degradation at normal room temperatures can increase the FFA levels to 5-8% within 24 hours and can continue at a rate of approximately 4-5% per day thereafter.Enzymatic degradation is the most serious form of degradation of raw rice bran.Rice bran stabilization is the process of carefully deactivating native enzymes to prevent the increase of FFA otherwise caused by lipase enzyme activity.Stabilization is critical in the preservation of the nutritional value of the bran, an important nutrient source that is largely used as animal feed or otherwise wasted. There have been a number of attempts to develop rice bran stabilization techniques, including the use of chemicals, microwave heating, or variations of existing extrusion technology.We believe each of these efforts results in an inferior product that either does not remain stable for a commercially reasonable period of time, or the nutrients in the bran are lost to processing, thereby significantly reducing the nutritional value in the bran. The Stabilization Process Our stabilization process uses proprietary innovations to create a combination of temperature, pressure and other conditions necessary to thoroughly deactivate enzymes without significantly damaging the structure or nutrient content of bran.This means that higher value compounds in bran, such as oils, proteins and phytonutrients are left undamaged and are available for utilization.Our process does not use chemicals to stabilize raw rice bran. Our stabilizers are designed to be installed on the premises of any conventional rice mill so that pneumatic conveyor systems can immediately carry the freshly milled, raw rice bran to our stabilizer.Process logic controllers maintain exact process conditions within the prescribed pressure/temperature regime.In case of power failure or interruption of the flow of fresh bran into the system, the electronic control system is designed to purge the equipment of materials in process and resume production only after proper operating conditions are re-established. Stabilized bran (SRB) leaving our system is then discharged onto cooling units specifically designed to control air pressure and humidity.Cooled SRB can be loaded into bulk hopper trucks for large volume, local customers, or sent by pneumatic conveyor to a bagging unit for packaging into 50 lb and 2,000 lb sacks. Each stabilization module can process approximately 2,000 pounds of bran per hour and has a capacity of over 5,700 tons per year.Stabilization production capacity can be doubled or tripled by installing additional units sharing a common conveyor and stage system, which we believe can handle the output of the world’s largest rice mills.We have developed and tested a smaller production unit, which has a maximum production capacity of 840 tons per year, for installation in countries or locations where rice mills are substantially smaller than those in the United States. Additional patented processes involve enzyme treatment of SRB to effect separation of a lipid and carbohydrate rich water soluble fraction and a fiber and protein rich water insoluble fraction.In this process SRB, in an aqueous slurry, is treated with amylase enzyme, centrifugally separated and the two fractions dried on drum driers. 7 Index The Bio-Refining Process In the bio-refining process, raw bran is obtained from a number of rice mills and transported to a facility within which it is first stabilized via extrusion and then solvent extracted to produce crude RBO and DRB.Crude RBO is subsequently processed in a number of steps designed to sequentially remove non-oil constituents.The final outcome of these steps is a highly refined, edible RBO that has superior flavor and functional properties.In addition, the various co-products of crude RBO processing, distilled fatty acids for example, are refined and sold as products in their own right.DRB is finely ground and packaged for use as a versatile food ingredient in many applications.DRB may also be compounded with other ingredients such as a vegetable proteins, carbohydrates, vitamin premixes and minerals to produce an array of nutritionally targeted animal feeds for various species.The bio-refining process is being continuously researched as we examine the technical and commercial feasibility of producing additional products derived from both RBO and DRB. Benefits of Our SRB, DRB and Rice Bran Oil Stabilized Rice Bran (SRB) is a rich source of protein, oil, vitamins, antioxidants, dietary fiber and other nutrients.The approximate composition and caloric content of our SRB is as follows: Fat 18-23% Protein 12-16% Total Dietary Fiber 20-30% Soluble Fiber 2-6% Moisture 4-8% Ash 6-14% Calories 3.2 kcal/gram Rice bran is unique in the plant kingdom.Its protein is hypoallergenic and contains all of the essential amino acids, the necessary building blocks of protein in the body.Rice bran contains approximately 15-20% oil, which has a favorable fatty acid composition and excellent heat stability.Rice bran oil contains essential fatty acids and a broad range of nutraceutical compounds that have been demonstrated to have therapeutic properties. Defatted Rice Bran (DRB) contains many of the same nutritional and functional benefits as SRB, except that the oil has been removed.This is important for several ingredient applications where SRB’s oil content could present food formulation challenges.By removing oil from SRB, nutritionists have greater options to formulate DRB into breakfast bars, calorie reduced foods, low fat baking applications and batter and breadings for frying applications.Additionally, DRB is ideally suited for downstream enzymatic processing, transforming DRB into an ideal feedstock for protein concentrates and fiber concentrates. Rice bran oil (RBO) as extracted from stabilized rice bran can be utilized in a variety of edible and industrial oil applications.With proper processing, RBO becomes high quality cooking oil possessing beneficial high temperature frying characteristics.RBO has a unique fatty acid content that imparts improved oxidative stability as compared to other vegetable oils such as soy or cottonseed giving it advantages when used in food applications.The RBO extraction process utilized at our Brazilian facility uses a conventional solvent extraction process to separate oil from raw bran, resulting in crude RBO available for sale to industrial markets or other processors.Additional refining processes done in Brazil can involve degumming, neutralization, bleaching, de-waxing and deodorizing.A bio-refining process approach results in numerous marketable co-products in addition to the actual end product. Nutraceuticals are food constituents that have human therapeutic effects.Some of these compounds include a highly potent anti-oxidant form of Vitamin E called “tocotrienols,” and gamma oryzanol, which is found in rice bran in large quantities.These compounds are potent antioxidants that have been shown to aid in reducing damage from free radicals in the body.Our SRB also contains very high levels of B-complex vitamins, betacarotene (a vitamin A precursor), other carotenoids and phytosterols, as well as both soluble and insoluble fiber. Business Strategy Our goal is to become a significant global producer and marketer of SRB, DRB, RBO and their derivatives.We produce these products in manufacturing facilities we own or through other arrangements (see Supply and Manufacturing section below).We intend to vigorously protect our process and products through both trade secret protection and through patent and trademark protection (see Patents and Trademarks section below).We believe that clinical support for SRB, RBO and DRB products will further enhance the value of our products as nutraceuticals and functional food ingredients.Finally, we intend to aggressively market our products in multiple market segments including human food ingredients, nutraceuticals, animal nutrition and functional foods and beverages.In pursuit of these goals, we have focused and will continue to focus our marketing and development efforts worldwide. 8 Index Sales and Marketing As of December 31, 2012, we have a senior vice-president of sales, a vice-president of animal nutrition sales, one sales director and five domestic sales representatives.Our senior vice-president of business development assists the sales team with technical application issues.In addition, we have exclusive and non-exclusive distributor relationships with distribution and channel partners in several major markets around the world.In September 2011, we entered into an exclusive, co-branded distribution agreement with BENEO-Remy N.V. (Beneo) covering our SRB products in Western Europe, Middle East, Africa, Russia, Turkey, India, Australia and New Zealand, among other markets.That agreement grants rights to distribute our other products in those same markets on a non-exclusive basis. Because of the potential significance for SRB and DRB inclusion in meat and poultry, we have engaged specialized meat and poultry consultants in the U.S. to assist in meat and poultry application research and development, make potential qualified customer introductions, provide marketing support and conduct customer training programs.In addition, we have enlisted the services of a strategic protein application expert from Europe to help research and establish manufacturing processes, identify new SRB and DRB meat applications, and assist our international distributors in key international markets. In 2012, approximately 8.1% of revenues from the USA segment were to regions outside of the United States while approximately 27.2% of our Brazil segment revenues were to regions outside of Brazil. Functional Food Ingredients The global functional food market may be as much as $60 billion, depending on how this market is defined, and we believe that it represents a significant opportunity for us.Premium ingredient manufacturers are in high demand and we are strategically positioned to take advantage of this growing and sustainable market opportunity.Our proprietary technology and product patents represent extremely valuable assets for achieving strategic leverage in this industry segment. Our SRB, DRB, RBO and derivatives are economical, natural food products that contain a unique combination of oil, protein, carbohydrates, vitamins, minerals, fibers, and antioxidants that enhance the nutritional value of popular consumer products.Foods that are ideally suited for the addition of our SRB and DRB to their products include processed meats, cereals, baked goods, breadings, and batters.The inclusion of DRB in breadings and batters results in a reduction in oil uptake, higher moisture retention, improved nutritional profiles, and reduced costs. In 2008, we received USDA/FSIS approval to include SRB and DRB as enhancers in meat products such as meat and poultry sausages that contain binders, nugget-shaped patties, meatballs, meatloaf, and meat and poultry patties.Our products replace functional ingredients like soy protein isolate, soy protein concentrate, modified food starch, pea protein and mustard flour at a significantly reduced cost.With strong application benefits such as reduced cost per unit, increased product yield, and reduced purge, our SRB has a strong marketing position in the US meat market and an even stronger position outside the US where non-meat ingredients make up a larger percentage of meat products. Nutraceuticals Nutraceuticals are plant-derived substances with pharmaceutical-like properties, including vitamins and dietary supplements.Our products can be used to provide certain specific nutrients or food components (including antioxidants, oryzanols, vitamin E, vitamin B, and fiber) and general nutritional supplementation.Our ingredient products are primarily sold to consumer nutrition and healthcare companies, nutritional supplement retailers, and multi-level personal product marketers. Animal Nutrition Our SRB and DRB are marketed as feed ingredients in the U.S. and international animal nutrition markets.Our SRB and DRB are used as equine feed ingredients and have proven to provide a safe, all natural energy source which assists in lowering glycemic response, improving stamina through being a ready available low starch energy component, and improving overall coat bloom through its essential fatty acid and amino acid profiles.Show and performance horses represent the premium end of the equine market and are a key target for our animal nutrition products. In our Brazil segment, we also blend DRB with other ingredients to produce a variety of feed formulations targeted to certain animal species such as horses, beef cattle, dairy cows, pigs and sheep. 9 Index Rice Bran Oil Processing Derivatives Raw rice bran contains approximately 15-20% oil.Through a solvent extraction process, the oil is removed from bran resulting in crude RBO and defatted rice bran (DRB).Crude RBO is further refined to a finished grade edible oil that is primarily sold as a high end vegetable oil for cooking, as well as a human food ingredient for various products.Virtually every refining step produces valuable co-products that are of great interest to industrial customers.One of the more important co-products is known as distilled fatty acids which are being sold to several industrial customers.In 2012, we began drying wet gums to produce food grade lecithin, unique in that it is free of genetically modified organisms (GMOs) and non soybean based.We continue to expand our marketing of RBO both domestically in Brazil and globally.We estimate that the global market for vegetable oils is approximately 160 million tons annually and will continue to grow as the world’s underdeveloped societies move towards westernized eating habits and populations increase in general. Customers In 2012, three customers accounted for approximately 40% of USA segment revenues.In our Brazil segment, three customers accounted for approximately 38% of segment revenues.Although the loss of a customer could have a material adverse effect on our revenues and results of operations, we continue to diversify our customer base in an attempt to mitigate the concentration of customers.Financial instruments that potentially subject us to significant concentrations of credit risk consist primarily of trade accounts receivable and notes receivable.We perform ongoing credit evaluations on our customers’ financial conditions and generally do not require collateral. Supply and Manufacturing Initial production of SRB In the U.S. we purchase raw rice bran from three suppliers.These include Farmers’ Rice Cooperative in West Sacramento, California, ADM Rice in Arbuckle, California, and Louisiana Rice Mill in Mermentau, Louisiana.We idled the plant located adjacent to Farmers’ Rice Milling Company in Lake Charles, Louisiana in May 2009.Pursuant to our agreements, our stabilization machinery is physically located within or adjacent to the rice processing plants and the rice bran is directly transferred to our machinery for stabilization without the need for shipping.The relationship with the rice mills are symbiotic, as the rice manufacturer searches for raw rice bran marketing channels while we have ready access to raw bran.We believe suitable alternative supply arrangements are available if needed. Stage II Production of SRB Based on product demand, we ship SRB from one of our California facilities to our plant in Dillon, Montana for further processing into RiSolubles, RiBalance and RiFiber.We have equipment at the Dillon, Montana facility with capacity to produce 5,000 tons per year of RiSolubles and RiFiber. Every human food product that we manufacture is produced under published FDA and USDA regulations for “Good Manufacturing Practices.”We have extensive processes and programs to oversee product quality.Product samples for each product code are frequently analyzed for adherence to a predetermined set of product microbiological and attribute specifications and each lot is released only when it demonstrates its compliance with specifications. Production of RBO and DRB In Brazil, we purchase raw and par-boiled rice bran from a number or rice mills located short distances from our processing facility in Pelotas.Timing of delivery for raw bran to an RBO bio-refinery is not as stringent as for an SRB bio-refining process, although we make every effort to process bran as soon as possible after milling to maintain the quality of our crude RBO.We currently process a relatively small percentage of the raw rice bran available in the adjacent rice growing regions in Brazil and contiguous rice growing regions of Uruguay and Argentina. Results of Trials and Scientific Research The beneficial attributes of SRB, including our RiSolubles and RiFiber nutritional supplements, have been studied and reported by several laboratories, including Medallion Laboratories, Craft’s Technologies, Inc., Southern Testing & Research Laboratories, and Ralston Analytical Laboratories.We have no affiliation with any of the laboratories that performed these studies but did pay for certain portions of these studies.These analyses have verified the presence of antioxidants, polyphenols, and phytosterols, as well as beneficial macro and trace minerals, in our SRB products.Antioxidants are compounds which scavenge or neutralize damaging compounds called free radicals.Polyphenols are organic compounds which potentially act as direct antioxidants.Phytosterols are plant-derived sterol molecules that help improve immune response to fight certain diseases. 10 Index A 57-subject clinical trial conducted by Advanced Medical Research, with our funding, suggested that consumption of our RiSolubles nutritional supplements may lower blood glucose levels of type 1 and type 2 diabetes mellitus patients and may be beneficial in reducing high blood cholesterol and high blood lipid levels.If warranted, we may develop products which address the use of SRB products as medical foods for, and to potentially make health benefit claims relating to, the effects of dietary rice bran on diabetes and cardiovascular disease. Through several consulting physicians, we have relationships with several medical institutions and practicing physicians who may continue to conduct clinical trials and beta work for our products.Some of these previous clinical trials are reviewed in an article published in the March 2002 issue of the Journal of Nutritional Biochemistry.The trials produced positive results by showing that the levels of blood lipids and glycosylated hemoglobin were reduced.Subsequently, three domestic and six international patents were issued to us on the strength of these clinical trials. In December 2007, we formed Rice Science, LLC (RS), a Delaware limited liability company, with Herbal Science Singapore PTe. Ltd. (HS) to develop nutraceutical extracts and pharmaceutical chemistries from our SRB.HS utilizes sophisticated methodologies in the identification and isolation of specific biologically active compounds that have been tested for effectiveness against specific disease conditions.In March 2011, our partnership with HS ended with us acquiring the membership interest formerly owned by HS, leaving RS as our wholly owned subsidiary.We are hopeful that the research already performed will result in 29biologically active SRB extracts for use in the nutraceutical and functional food industry. In 2008, RS conducted a significant amount of research.The initial thrust of this work was the development of extracts from SRB that would be effective in addressing inflammation and pain.A number of SRB extracts have been tested with two identified as having significant in vitro activities.A blend of these two extracts was created to produce a third extract that exhibits a high level of in vitro inhibition of Cox 1, Cox 2 and Lox 5 enzymes.This extract was used in a pharmacokinetic study to determine uptake kinetics of key bioactives into human serum.Results indicated that the bioactive compounds were rapidly assimilated.The next step would be to conduct a human clinical trial if funds were available.A number of active compounds were identified and modeled.RS filed patent applications for the extracts along with each of the specific active compounds. Late in 2007, the Cancer Biomarkers Group in the Department of Cancer Studies and Molecular Medicine, University of Leicester in Leicester, UK published a research paper evaluating the effect of our SRB in ApcMin mice (British Journal of Cancer (2007) 96, 248-254).The mice were genetically modified to serve as models for mammary, prostate and intestinal carcinogenesis.They reported that consumption of SRB (30% in the diet) reduced the numbers of intestinal adenomas in these mice by 51% compared to the same mice on a control diet.The results suggest that SRB might be further evaluated as a chemo-preventative intervention in humans.These results led to us filing a patent application on “Methods for Treatment of Intestinal Carcinogenesis with Rice Bran.” Patents and Trademarks We hold eight U.S. patents relating to the production or use of Nutraceutical or HVF products.The patents are: 1. Patent Number 5,512,287 “PRODUCTION OF BETA-GLUCAN AND BETA-GLUCAN PRODUCT,” which issued on April 30, 1996 and expires in 2014. 2. Patent Number 5,985,344 “PROCESS FOR OBTAINING MICRONUTRIENT ENRICHED RICE BRAN OIL,” which issued November 16, 1999 and expires in 2018. 3. Patent Number 6,126,943 “METHOD FOR TREATING HYPERCHOLESTEROLEMIA, HYPERLIPIDEMIA, AND ATHEROSCLEROSIS,” which issued October 3, 2000 and expires in 2018. 4. Patent Number 6,303,586 B1 “SUPPORTIVE THERAPY FOR DIABETES, HYPERGLYCEMIA AND HYPOGLYCEMIA,” which issued October 16, 2001 and expires in 2018. 5. Patent Number 6,350,473 B1 “METHOD FOR TREATING HYPERCHOLESTEROLEMIA, HYPERLIPIDEMIA AND ATHEROSCLEROSIS,” which issued February 26, 2002 and expires in 2020. 6. Patent number 6,558,714 B2 “METHOD FOR TREATING HYPERCHOLESTEROLEMIA, HYPERLIPIDEMIA AND ATHEROSCLEROSIS” which issued May 06, 2003 and expires in 2021. 7. Patent number 6,733,799 “METHOD FOR TREATING HYPERCHOLESTEROLEMIA, HYPERLIPIDEMIA AND ATHEROSCLEROSIS” which issued May 11, 2004 and expires in 2023. 8. Patent number 6,902,739 “METHODS FOR TREATING JOINT INFLAMMATION, PAIN AND LOSS OF MOBILITY” which issued June 07, 2005 and expires in 2021. 11 Index In addition to the previously identified issued U.S. patents, we have been issued fifteen additional International patents covering the subject areas.We intend to apply for additional patents in the future as new products, treatments and uses are developed.We have three pending patent applications. Our bio-refining and related stabilization activities are an adaptation and refinement of standard food processing technology applied to rice bran.We have chosen to treat our methods and processes as a trade secret and not to pursue process or process equipment patents on the original processes.However, process improvements will be reviewed for future patent protection.We believe that the unique products, and their biological effects, resulting from our SRB are patentable. We endeavor to protect our intellectual property rights through patents, trademarks, trade secrets and other measures.However, there can be no assurance that we will be able to protect our technology adequately or that competitors will not develop similar technology.There can be no assurance that any patent application we may file will be issued or that foreign intellectual property laws will protect our intellectual property rights.Other companies and inventors may receive patents that contain claims applicable to our systems and processes.The use of our systems covered by such patents could require licenses that may not be available on acceptable terms, if at all.In addition, there can be no assurance that patent applications will result in issued patents. Although there currently are no pending claims or lawsuits against us regarding possible infringement claims, there can be no assurance that infringement claims by third parties, or claims for indemnification resulting from infringement claims, will not be asserted in the future or that such assertions, if proven to be true, will not have a materially adverse effect on our financial condition and results of operations.In the future, litigation may be necessary to enforce our patents, to protect our trade secrets or know-how or to defend against claimed infringement of the rights of others and to determine the scope and validity of the proprietary rights of others.Any such litigation could result in substantial cost and diversion of our resources, which could have a material adverse effect on our financial condition and results of operations.Adverse determinations in such litigation could result in the loss of our proprietary rights, subject us to significant liabilities to third parties, require us to seek licenses from third parties or prevent us from manufacturing or selling our systems or products, any of which could have a material adverse effect on our financial condition and results of operations.In addition, there can be no assurance that a license under a third party’s intellectual property rights will be available on reasonable terms, if at all. Government Regulations The U.S. Food and Drug Administration (FDA), The U.S. Department of Agriculture (USDA) and The Federal Trade Commission (FTC) are the Government entities that regulate the manufacture, marketing and advertizing of our products sold in the U.S. The FDA enforces Federal Food Drug and Cosmetic Act (FFDCA) and Dietary Supplement Health and Education Act (DSHEA) regulations as they pertain to foods, food ingredients and dietary supplement production and marketing.The FDA has broad authority to enforce the provisions of federal law applicable to dietary supplements, including the power to seize adulterated or misbranded products or unapproved new drugs, to request product recall, to enjoin further manufacture or sale of a product, to issue warning letters, and to institute criminal proceedings.In the future, we may be subject to additional laws or regulations administered by the FDA or other regulatory authorities, the repeal of laws or regulations that we might consider favorable or more stringent interpretations of current laws or regulations.We are not able to predict the nature of such future laws or regulations, nor can we predict the effect of such laws or regulations on our operations.We may be required to reformulate certain of our products, recall or withdraw those products that cannot be reformulated, keep additional records, or undertake expanded scientific substantiation.Any or all of such requirements could have a material adverse effect on our business and financial condition. The FTC regulates the advertising of dietary supplement and other health-related products.Their primary concern is that any advertising must be truthful and not misleading, and that a company must have adequate substantiation for all product claims.The FTC actively enforces requirements that companies possess adequate substantiation for product claims.FTC enforcement actions may result in consent decrees, cease and desist orders, judicial injunctions, and the payment of fines with respect to advertising claims that are found to be unsubstantiated. The USDA retains jurisdiction over meat products and food ingredients intended for use in meats.Therefore, the use of SRB and DRB as meat enhancers is regulated by this agency.Both SRB and DRB have USDA approval for use in meat products. In addition to the foregoing, our operations will be subject to federal, foreign, state, and local government laws and regulations, including those relating to zoning, workplace safety, and accommodations for the disabled, and our relationship with our employees are subject to regulations, including minimum wage requirements, anti-discrimination laws, overtime and working conditions, and citizenship requirements. We believe that we are in substantial compliance with all material governmental laws and regulations. 12 Index Competition Although we believe that we are the only company to produce stabilized all natural rice bran with a shelf life of over one year, we compete with other companies that produce stabilized rice bran, as well as companies producing other food ingredients and nutritional supplements.We believe that our only significant competitors currently for rice bran products for feed applications are Producer’s Rice Mill, located in Stuttgart, Arkansas and Harvest Rice Milling, in McGehee, Arkansas.We are also aware of one small scale producer of food ingredient SRB in Italy, Riso Scotti.We believe that our major nutritional supplement competitors include producers of isolated soy protein, wheat bran and oat bran, particularly in the functional food ingredients market segment. We compete with other companies that offer products incorporating SRB as well as companies that offer other food ingredients and nutritional supplements.We also face competition from companies providing products that use oat bran and wheat bran as nutritional supplements as well as for health and beauty aids.Many consumers may consider such products to be a replacement for the products we manufacture and distribute.Many of our competitors have greater marketing, research, and capital resources than we do, and may be able to offer their products at lower costs because of their greater purchasing power or the lower cost of oat and wheat bran ingredients.There are no assurances that our products will be able to compete successfully. Beginning in 2008 with the purchase of Irgovel, we also compete in the world's edible oil market.Our competition for exports of rice bran oil resides primarily in Southeast Asia.There are several small scale producers of crude RBO in that region although few produce an edible grade oil.There are also a number of crude RBO producers in India but most of these produce inferior grade oil destined for soap manufacture. Research and Development Expenditures Beginning in 2008, we contracted the services of PHD Technologies (Ames, Iowa) to developed application methods for the use of SRB and SRB derivatives in comminuted meats and in breadings and coatings.PHD continues to develop application methods and supports our sales efforts through technical presentations. In 2011, we entered into a joint research and development agreement with DSM Innovation Center, a subsidiary of Royal DSM N.V., to develop methods for extracting and concentrating high quality vegetable protein from rice bran.In March 2013, the agreement was terminated and both parties have equal rights to commercialize and further develop the technology pursuant to a license agreement between the parties. Although our 2012 and 2011 research and development expenditures were not significant, we expect to continue research and development to further develop application methods and technologies.In March 2013, we announced the development of an improved fiber protein product and a separate soluble rice bran protein product. Seasonality Our business is not materially affected by seasonal factors. Environment We believe that our operations comply in all material respects with applicable laws and regulations concerning the environment.While it is impossible to predict accurately the future costs associated with environmental compliance and potential remediation activities, compliance with environmental laws is not expected to require significant capital expenditures and has not had, and is not expected to have, a material adverse effect on our results of operations or competitive position. Employees As of December 31, 2012, the USA and Corporate segments had 36 employees located in the U.S.The Brazil segment had 252 employees.Our employee count may change periodically.From year to year we experience normal variable labor fluctuation at our production facilities.We believe relations with our employees are good.None of our U.S. based employees are covered by collective bargaining agreements.All of the employees at our Irgovel facility in Brazil are represented by a labor union and are covered by a collective bargaining agreement. 13 Index Securities and Exchange Commission Reports We maintain an Internet website at the following address: www.ricebrantech.com.We make available on or through our Internet website certain reports and amendments to those reports that we file with the Securities and Exchange Commission (SEC) in accordance with the Securities Exchange Act of 1934 (Exchange Act).These include our annual reports on Form 10-K, our quarterly reports on Form 10-Q and our current reports on Form 8-K.We make this information available on our website free of charge as soon as reasonably practicable after we electronically file the information with, or furnish it to, the SEC.The contents of our website are not incorporated by reference in this report on Form 10-K and shall not be deemed “filed” under the Securities Exchange Act of 1934.The public may also read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.You may obtain information about the Public Reference Room by contacting the SEC at 1-800-SEC-0330.Reports filed with the SEC are also made available on the SEC website (www.sec.gov). ITEM 1A. RISK FACTORS Our operations and financial results are subject to various risks and uncertainties, including those described below, which could adversely affect our business, financial condition, results of operations, cash flows, and the trading price of our common stock.Investors or potential investors in our stock should carefully consider the risks described below. Risks Related to Our Business Our significant losses and negative cash flow raise questions about our ability to continue as a going concern. Our net cash used in operating activities was $4.8 million in 2012 and $9.2 million in 2011.We cannot assure you that we will be able to achieve revenue growth, profitability or positive cash flow, on either a quarterly or annual basis, or that profitability, if achieved, will be sustained.No adjustments have been made to the financial statements that might result from the outcome of this uncertainty.If we are unable to achieve or sustain profitability, we may not be financially viable in the future and may have to curtail, suspend, or cease operations, restructure existing operations to attempt to ensure future viability, or pursue other alternatives such as re-filing for bankruptcy, pursuing dissolution and liquidation or seeking to merge with another company or sell all or substantially all of our assets.Because of our recurring losses and negative cash flows from operations, the audit report of our independent registered public accountants on our consolidated financial statements for 2012 contains an explanatory paragraph stating that there is substantial doubt about our ability to continue as a going concern. We have not yet achieved positive cash flows. We have generate negative operating cash flows since our inception.We continue to assess the business to identify core and non-core assets.To raise additional cash funding we may be required to sell non-core assets and/or business units.Additionally, we will need to reduce operating expenses and increase cash flow to fund current operations in our SRB segment if we are not able to fund these operations by raising capital. We will require additional funding to implement our business plan and if we are unable to obtain financing on acceptable terms, or at all, we may be forced to reduce or cease operations. We will require additional financing to fund our operations.Our ability to meet long-term business objectives likely will be dependent upon our ability to raise additional financing through public or private equity financings, establish increasing cash flow from operations, enter into collaborative or other arrangements with corporate sources, or secure other sources of financing to fund long-term operations.There is no assurance that external funds will be available on terms acceptable to us in sufficient amount to finance operations until we achieve sufficient positive cash flow.Any issuance of securities to obtain such funds would dilute percentage ownership of our shareholders.Such dilution could also have an adverse impact on our earnings per share and reduce the price of our common stock.Incurring additional debt may involve restrictive covenants and increased interest costs that will strain our future cash flow.If we are unable to obtain sufficient financing, we may need to delay, scale back or eliminate some or all of our product development and marketing programs, eliminate or restructure portions of our operations, restructure existing operations to attempt to ensure future viability, or pursue other alternatives including dissolution and liquidation or seeking to merge with another company or sell all or substantially all of our assets. We have generated significant losses since our inception in 2000. Since we began operations in February 2000, we have incurred significant losses.There can be no assurance that we will be able to achieve or maintain profitable operations.If our losses continue, our liquidity may be severely impaired, our stock price may fall and our shareholders may lose all or a significant portion of their investment. 14 Index We may identify material weaknesses in the future that could adversely affect investor confidence, impair the value of our common stock and increase our cost of raising capital. Any failure to remedy deficiencies in our internal control over financial reporting that may be discovered in the future or to implement new or improved controls, or difficulties encountered in the implementation of such controls, could harm our operating results, cause us to fail to meet our reporting obligations or result in material misstatements in our financial statements.Any such failure could, in turn, affect the future ability of our management to certify that internal control over our financial reporting is effective.Inferior internal control over financial reporting could also subject us to the scrutiny of the SEC and other regulatory bodies which could cause investors to lose confidence in our reported financial information and could subject us to civil or criminal penalties or shareholder litigation, which could have an adverse effect on the trading price of our common stock. In addition, if we or our independent registered public accounting firm identify deficiencies in our internal control over financial reporting, the disclosure of that fact, even if quickly remedied, could reduce the market’s confidence in our financial statements and harm our share price.Furthermore, deficiencies could result in future non-compliance with Section 404 of the Sarbanes-Oxley Act of 2002.Such non-compliance could subject us to a variety of administrative sanctions, including review by the SEC or other regulatory authorities. There are significant market risks associated with our business. We have formulated our business plan and strategies based on certain assumptions regarding the size of the rice bran market, our anticipated share of this market, the estimated price and acceptance of our products and other factors.These assumptions are based on our best estimates, however there can be no assurance that our assessments will prove to be correct.Any future success may depend upon factors including changes in the dietary supplement industry, governmental regulation, increased levels of competition, including the entry of additional competitors and increased success by existing competitors, changes in general economic conditions, increases in operating costs including costs of production, supplies, personnel, equipment, and reduced margins caused by competitive pressures.Many of these factors are beyond our control. We may face difficulties integrating businesses we acquire. As part of our strategy, we expect to review opportunities to buy other businesses or technologies that would complement our current products, expand the breadth of our markets or enhance technical capabilities, or that may otherwise offer growth opportunities.In the event of any future acquisitions, we could: · issue stock that would dilute current shareholders’ percentage ownership; · incur debt; or · assume liabilities. These purchases also involve numerous risks, including: · problems combining the purchased operations, technologies or products; · unanticipated costs; · diversion of management’s attention from our core business; · adverse effects on existing business relationships with suppliers and customers; · risks associated with entering markets in which we have no or limited prior experience; and · potential loss of key employees of purchased organizations. We cannot assure you that we will be able to successfully integrate any businesses, products, technologies or personnel that we might acquire in the future. We intend to pursue significant foreign operations and there are inherent risks in operating overseas. An important component of our business strategy is to build rice bran stabilization and rice bran oil facilities in foreign countries and to market and sell our products internationally.For example, we have an operation in Brazil which manufactures rice bran oil.There are risks in operating facilities in developing countries because, among other reasons, we may be unable to attract sufficient qualified personnel, intellectual property rights may not be enforced as we expect, and legal rights may not be available as contemplated.Should any of these risks occur, our ability to expand our foreign operations may be materially limited and we may be unable to maximize the output from these facilities and our financial results may decrease from our anticipated levels.The inherent risks of international operations could materially adversely affect our business, financial condition and results of operations.The types of risks faced in connection with international operations and sales include, among others: 15 Index · cultural differences in the conduct of business; · fluctuations in foreign exchange rates; · greater difficulty in accounts receivable collection and longer collection periods; · challenges in obtaining and maintaining financing; · impact of recessions in economies outside of the United States; · reduced protection for intellectual property rights in some countries; · unexpected changes in regulatory requirements; · tariffs and other trade barriers; · political conditions in each country; · management and operation of an enterprise spread over various countries; · the burden and administrative costs of complying with a wide variety of foreign laws; and · currency restrictions. The capital expansion project and planned temporary shutdown at our Irgovel facility could adversely affect our business, financial condition or results of operations. Irgovel is currently undergoing a capital expansion project involving installation of new equipment and improvements to existing infrastructure.As a result of the project, we expect production at the Irgovel facility to shut down for approximately 4-6 weeks while certain new equipment is brought on line.The timing of this shut down is subject to change based on availability of funds, the timing of the delivery of equipment from suppliers, the availability of installers and other factors.Where possible, we intend to stockpile certain inventory for sale during the period the plant is shutdown.However, this inventory may not be adequate to timely fulfill all outstanding orders during this period.In addition, during such shutdown, we will have to continue to expend capital to maintain the Irgovel facility and equipment.Facility shut-down and subsequent restart expenses may adversely affect periodic results when these events occur. The installation of new equipment at the Irgovel facility involves significant uncertainties.For example our new equipment may not perform as expected or may differ from design and/or specifications.If we are required to redesign or modify the equipment to ensure that it performs as expected, we may need to further shutdown the facility until the equipment has been redesigned or modified as necessary.The costs related to the capital expansion project are uncertain and the costs may increase beyond those projected. If we fail to fund the Irgovel capital expansion project, the investors of Nutra SA may obtain certain rights with respect to Irgovel, including the right to participate in the operations of Irgovel. Irgovel will need additional financing and/or capital to complete the capital expansion project and meet working capital needs during the planned shutdown.We have certain commitments to provide funds to Irgovel to meet these funding requirements under our agreements with the investors in Nutra SA.If the investors fund the cash shortfall at Irgovel they may obtain certain rights, including the right to force the sale of all of Nutra SA’s assets and the right to substantively participate in the operations of Irgovel and Nutra SA.For further description of these funding obligations and the rights that the Nutra SA investors will acquire if we are unable to satisfy these obligations, see Note 5 to the consolidated financial statements included herein.Any of the foregoing risks associated with the capital expansion project could lead to lower revenues or higher costs or otherwise have a negative impact on our future results of operations and financial condition. We have financial performance obligations related to Irgovel. Under the limited liability company agreement for Nutra SA, Irgovel must satisfy certain financial performance requirements in order for us to maintain control over Irgovel.Nutra SA owns Irgovel.The Parent Company and the investors in Nutra SA entered into the limited liability company agreement for Nutra SA in connection with the investors purchasing membership interests in Nutra SA pursuant to a membership interest purchase agreement effective January 2011 (see Note 5 to the consolidated financial statements included herein).These financial performance requirements include Irgovel’s satisfaction of revenue, earnings and net debt targets described in the membership interest purchase agreement.If Irgovel fails to meet these financial requirements, we could lose management control over Irgovel’s operations, and management control would transfer to the other investors in Nutra SA.Any such change in management control would cause us to no longer consolidate Irgovel’s financial results with the Parent Company’s financial results.Instead, we would be required to account for Irgovel as an equity investment on our balance sheets. 16 Index Our business could be affected adversely by labor disputes, strikes or work stoppages in Brazil. All of our employees at our Irgovel facility in Brazil are represented by a labor union and are covered by a collective bargaining agreement.As a result, we are subject to the risk of labor disputes, strikes, work stoppages and other labor-relations matters.Our collective bargaining agreement in Brazil typically has a one-year term and requires that we provide wage adjustments each year.We may be unable to negotiate new collective bargaining agreements on similar or more favorable terms and may experience work stoppages or other labor problems in the future.We could experience a disruption of our operations or higher ongoing labor costs, which could have a material adverse effect on our operating results and financial condition, potentially resulting in cancelled orders by customers, unanticipated inventory accumulation or shortages and reduced revenues and net income. Fluctuations in foreign currency exchange could adversely affect our financial results. We earn revenues, pay expenses, own assets and incur liabilities in countries using currencies other than the U.S. dollar, including primarily the Brazilian Real.Currently, a significant portion of our revenues and expenses occur in our Brazilian subsidiary, Irgovel.Because our consolidated financial statements are presented in U.S. dollars, we must translate revenues, income and expenses, as well as assets and liabilities, into U.S. dollars at exchange rates in effect historically, during or at the end of each reporting period.Therefore, increases or decreases in the value of the U.S. dollar against the Brazilian real and any other currency which affects a material amount of our operations, will affect our revenues, cost of sales, gross profit (loss), operating expenses, or other income and expenses and the value of balance sheet items denominated in foreign currencies.These fluctuations may have a material adverse effect on our financial results.Disruptions in financial markets may result in significant changes in foreign exchange rates in relatively short periods of time which further increases the risk of an adverse currency effect.Since we plan to expand our international operations, we will likely increase our exposure to foreign currency risks.We do not hedge our currency risk, and do not expect to, as currency hedges are expensive and do not necessarily reduce the risk of currency fluctuations over longer periods of time. We depend on a limited number of customers. In 2012, three customers accounted for 40% of USA segment revenues.In our Brazil segment, three customers accounted for 38% of segment revenues.As of December 31, 2012, our top ten USA segment customers accounted for 77% of segment accounts receivables and 63% of segment revenues.In our Brazil segment, our top ten customers accounted for 75% of segment accounts receivables and 57% of segment revenues Although we continue to expand our customer base in an attempt to mitigate the concentration of customers, the loss of any one of these customers could have an adverse effect on our revenues and results of operations. We may encounter difficulties in maintaining relationships with distributors and customers while enforcing our credit policies. We define credit risk as the risk of loss from obligors or counterparty default.Our credit risks arise from both distributors and consumers.Many of these risks and uncertainties are beyond our control.Ourability to forecast future trends and spot shifts in consumer patterns or behavior even before they occur are vital for success in today's economy.In managing risk, our objective is to protect our profitability, but also protect, to the extent we can, our ongoing relationship with our distributors and customers.However, as part of our credit risk policies, we occasionally must, among other things, cancel certain accounts, reduce credit limits and place cash only requirements for certain questionable accounts.These credit risk policies may negatively impact our relationships with our distributors and customers, which could adversely affect our results of operations. The inability of our significant customers to meet their obligations to us may adversely affect our financial results. We are subject to credit risk due to concentration of our trade accounts receivables.As of December 31, 2012, two customers accounted for 42% of the $1.0 million in USA segment net accounts receivable.In our Brazil segment, one customer accounted for 30% of our $2.5 million net accounts receivable.The inability of our significant customers and obligors to meet their obligations to us, may adversely affect our financial condition and results of operations. We rely upon a limited number of product offerings. The majority of the products that we have sold through 2012 have been based on SRB produced at our US facilities and extracted rice bran oil from Irgovel.Although we will market SRB as a dietary supplement, as an active food ingredient in other companies’ products, and in other ways, a decline in the market demand for our SRB products, as well as the products of other companies utilizing our SRB products, would have a significant adverse impact on us. 17 Index We are dependent upon our marketing efforts. We are dependent on our ability to market products to animal food producers, food manufacturers, mass merchandise and health food retailers, and to other companies for use in their products.We must increase the level of awareness of dietary supplements in general and our products in particular.We will be required to devote substantial management and financial resources to these marketing and advertising efforts and there can be no assurance that it will be successful.Further, because of our current cash position, we may face difficulties maintaining a sales force sufficient to effectively market our products as intended. We rely upon an adequate supply of raw rice bran. Many of our current products depend on our proprietary technology using raw rice bran, which is a by-product from milling paddy rice to white rice.Our ability to manufacture SRB is currently limited to the production capability of our production equipment at Farmers’ Rice Co-operative and Archer Daniels Midland in California and our own plant located next to Louisiana Rice Mill in Mermentau, Louisiana.Along with our value-added product plants in Dillon, Montana and our facility in Pelotas, Brazil, we currently are capable of producing enough finished products to meet current demand.If demand for our products were to increase dramatically in the future, we would need additional production capacity. There can be no assurance that we will continue to secure adequate sources of raw rice bran to meet our future demand.Since rice bran has a limited shelf life, the supply of rice bran is affected by the amount of rice planted and harvested each year.If economic or weather conditions adversely affect the amount of rice planted or harvested, the cost of rice bran products that we use may increase.We are not always able to immediately pass cost increases to our customers and any increase in the cost of SRB products could have an adverse effect on our results of operations. We face competition. Competition in our targeted industries, including nutraceuticals, functional food ingredients, rice bran oils, animal feed supplements and companion pet food ingredients is vigorous, with a large number of businesses engaged in the various industries.Many of our competitors have established reputations for successfully developing and marketing their products, including products that incorporate bran from other cereal grains and other alternative ingredients that are widely recognized as providing similar benefits as rice bran.In addition, many of our competitors have greater financial, managerial, and technical resources than us.If we are not successful in competing in these markets, we may not be able to attain our business objectives. We must comply with our contractual obligations. We have numerous ongoing contractual obligations under various purchase, sale, supply, production and other agreements which govern our business operations.We also have contractual obligations which require ongoing payments such as various debt agreements and lease obligations and the agreement of Irgovel to pay tax obligations to the Brazilian government.While we seek to comply at all times with these obligations, there can be no assurance that we will be able to comply with the terms of all contracts during all periods of time, especially if there are significant changes in market conditions or our financial condition.If we are unable to comply with our material contractual obligations, there likely would be a material adverse affect on our financial condition and results of operations. We have a high concentration of credit risk. We currently depend on a limited number of customers.This results in a concentration of credit risk with respect to our outstanding accounts receivable.We consider the financial strength of the customer, the remoteness of the possible risk that a default event will occur, the potential benefits to our future growth and development, possible actions to reduce the likelihood of a default event and the benefits from the transaction before entering into a large credit limit for a customer.Although we analyze these factors, there can be no assurance that the ultimate collection of the obligation from the customer will occur.Although we continue to expand our customer base in an attempt to mitigate the concentration of credit risk, the writing off of an accounts receivable balance could have an adverse effect on our results of operations.Financial instruments that potentially subject us to concentration of credit risk consist primarily of cash and cash equivalents and trade receivables.Historically, we have not experienced any loss of our cash and cash equivalents, but we have experienced losses to our trade receivables. Our products could fail to meet applicable regulations which could have a material adverse affect on our financial performance. The dietary supplement and cosmetic industries are subject to considerable government regulation, both as to efficacy as well as labeling and advertising.There is no assurance that all of our products and marketing strategies will satisfy all of the applicable regulations of the Dietary Supplement, Health and Education Act, the Federal Food, Drug and Cosmetic Act, the U.S. Food and Drug Administration and/or the U.S. Federal Trade Commission.Failure to meet any applicable regulations would require us to limit the production or marketing of any non-compliant products or advertising, which could subject us to financial or other penalties. 18 Index We may be subject to product liability claims and product recalls. We sell food and nutritional products for animal and human consumption, which involves risk such as product contamination or spoilage, product tampering and other adulteration of food products.We may be subject to liability if the consumption of any of our products causes injury, illness or death.In addition, we may voluntarily recall products in the event of contamination or damage.A significant product liability judgment or a widespread product recall may cause a material adverse affect on our financial condition.Even if a product liability claim is unsuccessful, there may be negative publicity surrounding any assertion that our products caused illness or injury which could adversely affect our reputation with existing and potential customers. Many of the risks of our business have only limited insurance coverage and many of our business risks are uninsurable. Our business operations are subject to potential product liability, environmental, fire, employee, manufacturing, shipping and other risks.Although we have insurance to cover some of these risks, the amount of this insurance is limited and includes numerous exceptions and limitations to coverage.Further, no insurance is available to cover certain types of risks, such as acts of God, war, terrorism, major economic and business disruptions, and similar events.In the event we were to suffer a significant uninsured claim, our financial condition would be materially and adversely affected. Our success depends in part on our ability to obtain patents, licenses and other intellectual property rights for our products and technology. Our success is dependent upon our ability to protect the patents, trade secrets and trademarks that we have and to develop new patents and trademarks for future processes, machinery, compounds and products that we develop.The process of seeking patent protection may be long and expensive, and there can be no assurance that patents will be issued, that we will be able to protect our technology adequately, or that competition will not be able to develop similar technology. There currently are no claims or lawsuits pending or threatened against us regarding possible infringement claims, but there can be no assurance that infringement claims by third parties, or claims for indemnification resulting from infringement claims, will not be asserted in the future or that such assertions, if proven to be accurate, will not have a material adverse affect on our business, financial condition and results of operations.In the future, litigation may be necessary to enforce our patents, to protect our trade secrets or know-how or to defend against claimed infringement of the rights of others and to determine the scope and validity of the proprietary rights of others.Any litigation could result in substantial cost and diversion of our efforts, which could have a material adverse affect on our financial condition and results of operations.Adverse determinations in any litigation could result in the loss of our proprietary rights, subjecting us to significant liabilities to third parties, require us to seek licenses from third parties or prevent us from manufacturing or selling our systems, any of which could have a material adverse affect on our financial condition and results of operations.There can be no assurance that a license under a third party’s intellectual property rights will be available to us on reasonable terms, if at all. We are dependent on key employees and consultants. Our success depends upon the efforts of our top management team, including the efforts of John Short (Chief Executive Officer), Dale Belt (Chief Financial Officer), Dave Hutchinson (Senior Vice President of Operations), Robert Smith, PhD (Senior Vice President of Business Development) and Colin Garner (Senior Vice President of Sales and Marketing).Although we have written employment agreements with our CEO and CFO, there is no assurance that such individuals will not die, become disabled, or resign.In addition, our success is dependent upon our ability to attract and retain key management persons for positions relating to the marketing and distribution of our products.There is no assurance that we will be able to recruit and employ such executives at times and on terms acceptable to us. Our products may require clinical trials to establish efficacy and safety. Certain of our products may require clinical trials to establish our benefit claims or their safety and efficacy.Such trials can require a significant amount of resources and there is no assurance that such trials will be favorable to the claims we make for our products, or that the cumulative authority established by such trials will be sufficient to support our claims.Moreover, both the findings and methodology of such trials are subject to challenge by the FDA and scientific bodies.If the findings of our trials are challenged or found to be insufficient to support our claims, additional trials may be required before such products can be marketed. 19 Index Risks Related to Our Stock Our Stock Price is Volatile. The market price of our common stock has fluctuated significantly in the past and may continue to fluctuate significantly in the future.Our common stock trades on the OTCQB.Our common stock is thinly traded and subject to volatility in price and demand.The high and low closing sales prices of our common stock for the following periods were: Low High Year Ended December 31, 2012 Fourth Quarter $ $ Third Quarter Second Quarter First Quarter Year Ended December 31, 2011 Fourth Quarter $ $ Third Quarter Second Quarter First Quarter The market price of a share of our common stock may continue to fluctuate in response to a number of factors, including: · announcements of new products or product enhancements by us or our competitors; · fluctuations in our quarterly or annual operating results; · developments in our relationships with customers and suppliers; · our ability to obtain financing; · the loss of services of one or more of our executive officers or other key employees; · announcements of technological innovations or new systems or enhancements used by us or our competitors; · developments in our or our competitors’ intellectual property rights; · adverse effects to our operating results due to impairment of goodwill; · failure to meet the expectation of securities analysts’ or the public; · general economic and market conditions; · our ability to expand our operations, domestically and internationally; · the amount and timing of expenditures related to any expansion; · litigation involving us, our industry or both; · actual or anticipated changes in expectations by investors or analysts regarding our performance; and · price and volume fluctuations in the overall stock market from time to time. In the past, following periods of volatility in the market price of a company’s securities, securities class action litigation has often been brought against that company.Our stock price is volatile and we have been the target of securities litigation.Any securities litigation brought against us in the future could result in substantial costs and divert our management’s attention and resources from our business.In addition, volatility, lack of positive performance in our stock price or changes to our overall compensation program, including our equity incentive program, may adversely affect our ability to retain key employees. We have significant “equity overhang” which could adversely affect the market price of our common stock and impair our ability to raise additional capital through the sale of equity securities. As of March 15, 2013, we had 209,378,597 shares of common stock outstanding.Additionally, as of March 15, 2013, approximately 289,179,802 shares of our common stock were issuable upon exercise or conversion of outstanding options, warrants and convertible debt.The possibility that substantial amounts of our outstanding common stock may be sold by investors or the perception that such sales could occur, often called “equity overhang,” could adversely affect the market price of our common stock and could impair our ability to raise additional capital through the sale of equity securities in the future. 20 Index Our outstanding options, warrants and convertible notes may dilute current shareholders. As of March 15, 2013, there were outstanding options, warrants and convertible debt that are exercisable for a total of approximately 289,179,802 shares of our common stock.Holders of these securities, and any subsequently issued options, warrants and convertible debt may exercise or convert these securities at a time when we would otherwise be able to obtain additional equity capital on terms more favorable to us.Moreover, while these securities are outstanding, our ability to obtain financing on favorable terms may be adversely affected. The outstanding common stock warrants issued in our April 2008 financing and the convertible debts and common stock warrants issued in our 2012 financings contain antidilution provisions that cause the exercise prices and conversion prices of the warrants and convertible debt to decrease automatically if we issue shares of our common stock or securities convertible into shares of our common stock in a financing at prices below the exercise and conversion prices of these warrants and convertible debt.These adjustments automatically cause the number of shares issuable upon exercise of these warrants and convertible debt to increase.Any such adjustment would materially dilute the holders of our common stock. We likely will need to raise funds through debt or equity financings in the future to achieve our business objectives and to satisfy our cash obligations, which would dilute the ownership of our existing shareholders and possibly subordinate certain of their rights to the rights of new investors. We likely will need to raise funds through debt or equity financings in order to meet our current cash requirements and to complete our ultimate business objectives.We also may choose to raise additional funds in debt or equity financings if they are available to us on terms we believe reasonable to increase our working capital, strengthen our financial position or to make acquisitions.Our board of directors has the ability, without seeking shareholder approval, to issue convertible debt and additional shares of common stock or preferred stock that is convertible into common stock for such consideration as the board of directors may consider sufficient, which may be at a discount to the market price.Any sales of additional equity or convertible debt securities would result in dilution of the equity interests of our existing shareholders, which could be substantial.Additionally, if we issue shares of preferred stock or convertible debt to raise funds, the holders of those securities might be entitled to various preferential rights over the holders of our common stock, including repayment of their investment, and possibly additional amounts, before any payments could be made to holders of our common stock in connection with an acquisition of the company.Such preferred shares, if authorized, might be granted rights and preferences that would be senior to, or otherwise adversely affect, the rights and the value of our common stock.Also, new investors may require that we and certain of our shareholders enter into voting arrangements that give them additional voting control or representation on our board of directors. The authorization and issuance of preferred stock may have an adverse effect on the rights of holders of our common stock. Our board of directors, without further action or vote by holders of our common stock, has the right to establish the terms, preference, rights and restrictions and issue shares of preferred stock.The terms of any series of preferred stock could be issued with terms, rights, preferences and restrictions that could adversely affect the rights of holders of our common stock and thereby reduce the value of our common stock.The designation and issuance of preferred stock favorable to current management or shareholders could make it more difficult to gain control of our board of directors or remove our current management and may be used to defeat hostile bids for control which might provide shareholders with premiums for their shares.We have designated and issued five series of preferred stock, no shares of which remain outstanding as of December 31, 2012.We may issue additional series of preferred stock in the future. Compliance with corporate governance and public disclosure regulations may result in additional expenses. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, and new regulations issued by the SEC, are creating uncertainty for companies.In order to comply with these laws, we may need to invest substantial resources to comply with evolving standards, and this investment would result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. Our officers and directors have limited liability and have indemnification rights. Our articles of incorporation and by-laws provide that we may indemnify our officers and directors against losses sustained or liabilities incurred which arise from any transaction in that officer’s or director’s respective managerial capacity unless that officer or director violates a duty of loyalty, did not act in good faith, engaged in intentional misconduct or knowingly violated the law, approved an improper dividend, or derived an improper benefit from the transaction. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. 21 Index ITEM 2. PROPERTIES We maintain various facilities that are used for manufacturing, warehousing, research and development, distribution, and administrative functions.These facilities consist of both owned and leased properties.The following table summarizes the properties used to conduct our operations as of December 31, 2012: Primary Segment Location Status Primary Use USA West Sacramento, California Leased Warehousing, and administrative USA Mermentau, Louisiana Owned Manufacturing USA Lake Charles, Louisiana Building – owned Land - leased Manufacturing (idled since May 2009) USA Dillon, Montana Owned Manufacturing Brazil Pelotas, Brazil Owned Manufacturing, R&D and administrative Corporate Scottsdale, Arizona Leased Administrative – corporate offices We believe that all facilities are in good operating condition, the machinery and equipment are well-maintained, the facilities are suitable for their intended purposes and they have capacities adequate for current operations.The properties are covered by insurance but insurance for the properties located in Louisiana is subject to high deductibles and limitations on damages due to tropical storms. The Lake Charles, Louisiana facility was idled in May 2009 due to lack of orders.The facility is not classified as held for sale due to potential alternative uses and because we are not aggressively marketing the property.We evaluated, and continue to evaluate, alternate uses of that facility. ITEM 3. LEGAL PROCEEDINGS Various lawsuits, claims, proceedings and investigations are pending involving us as described below in this section.When applicable, we record accruals for contingencies when it is probable that a liability will be incurred and the amount of loss can be reasonably estimated.In addition to the matters described herein, we are involved in or subject to, or may become involved in or subject to, routine litigation, claims, disputes, proceedings and investigations in the ordinary course of business, which in our opinion will not have a material adverse effect on our financial condition, cash flows or results of operations. Irgovel Stockholders Lawsuit On August 28, 2008, former Irgovel stockholder David Resyng filed an indemnification suit against Irgovel, Osmar Brito and the remaining former Irgovel stockholders (Sellers), requesting: (i) the freezing of the escrow account maintained in connection with the transfer of Irgovel’s corporate control to us and the presentation of all documentation related to the transaction, and (ii) damages in the amount of the difference between (a) the sum received by David Resyng in connection with the judicial settlement agreement executed in the action for the partial dissolution of the limited liability company filed by David Resyng against Irgovel and the Sellers and (b) the amount received by the Sellers in connection with the sale of Irgovel’s corporate control to us, in addition to moral damages as determined in the court’s discretion.The amount of damage claimed by Mr. Resyng is approximately $3 million. We believe that the filing of the above lawsuit is a fundamental default of the obligations undertaken by the Sellers under the Quotas Purchase Agreement for the transfer of Irgovel’s corporate control, executed by and among the Sellers and us on January 31, 2008 (Purchase Agreement).Consequently, we believe that the responsibility for any indemnity, costs and expenses incurred or that may come to be incurred by Irgovel and/or us in connection with the above lawsuit is the sole responsibility of the Sellers. 22 Index On February 6, 2009, the Sellers filed a collection lawsuit against us seeking payment of the second installment of the purchase price under the Purchase Agreement, which the Sellers allege is approximately $1.0 million.We have withheld payment of the second installment pending resolution of the Resyng lawsuit noted above.The Parent Company has not been served with any formal notices in regard to this matter so far.To date, only Irgovel has received formal legal notice.In addition, the Purchase Agreement requires that all disputes between us and the Sellers be adjudicated through arbitration.As part of the Purchase Agreement, $2.0 million was deposited into an escrow account to cover contingencies with the net remaining funds payable to the Sellers upon resolution of all contingencies.We believe any payout due to the lawsuit will be made out of the escrow account.As of December 31, 2012 and 2011, the balance in the escrow account was $1.9 million and is included in restricted cash in our balance sheets.There is an escrow liability related to the lawsuit in accrued expenses on our balance sheets as of December 31, 2012 and 2011 totaling $1.4 million and $1.9 million.When the escrow account was funded, we established an accrued liability equal to the amount of the escrow for contingencies and the net balance due to the Sellers under the terms of the Purchase Agreement.As of December 31, 2012, $0.6 million of pre-acquisition contingencies have either been paid or specifically identified and accrued, leaving a balance of $1.4 million to settle any remaining contingencies.We believe that there is no additional material exposure as any amounts determined to be owed as a result of the above noted litigation and contingencies will be covered by the escrow account. ITEM 4. MINE SAFETY DISCLOSURES None. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Price Range of Common Stock Our common stock is traded on the OTCQB under the symbol “RIBT.”Our CUSIP No. is 762831-10-5.The following table sets forth the range of high and low closing sales prices for our common stock for the periods indicated below.The quotations below reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. Low High Year Ended December 31, 2012 Fourth Quarter $ $ Third Quarter Second Quarter First Quarter Year Ended December 31, 2011 Fourth Quarter $ $ Third Quarter Second Quarter First Quarter Holders As of March 15, 2013, there were approximately 277 holders of record and 11,300 beneficial owners of our common stock. Dividends We have never declared or paid any cash dividends on our common stock.We currently anticipate that we will retain all future earnings for the expansion and operation of our business and do not anticipate paying cash dividends in the foreseeable future.Cash provided by operations in our Brazil segment is generally unavailable for distribution to our Corporate and USA segments pursuant to the terms of the limited liability company agreement for Nutra SA, LLC.Pursuant to the terms of outstanding senior convertible debentures we may not pay any dividends while the debentures are outstanding. Recent Sales of Unregistered Securities During the quarter ended December 31, 2012, we issued the securities described below without registration under the Securities Act. Effective October 3, 2012, we issued 101,250 shares of our common stock in connection with a consulting agreement. 23 Index On October 3, 2012 and October 4, 2012, we issued options to directors to purchase 125,000 shares of common stock at exercise prices of $0.08 per share with a ten year expiration dates.The options vested as to one third of the underlying shares on October 31, 2012, November 30, 2012 and December 31, 2012. On November 7, 2012, we issued options to consultants to purchase 200,000 shares of common stock at exercise prices of $0.08 per share.The options vested immediately and expire on November 7, 2015. On November 7, 2012, we issued 1,126,818 shares of common stock to a retiring director in exchange for the surrender of vested and unvested stock options representing the right to purchase 1,676,074 shares of common stock. On November 9, 2012, we issued 1,067,842 shares of common stock to a retiring director in exchange for the surrender of vested and unvested stock options representing the right to purchase 1,611,235 shares of common stock. Effective December 31, 2012, we issued 168,750 shares of our common stock in connection with a consulting agreement. Unless otherwise indicated above, the securities were issued pursuant to the private placement exemption provided by Section 4(2) of the Securities Act of 1933.All issuances above were made without any public solicitation, to a limited number of persons and were acquired for investment purposes only. Share Repurchases We did not repurchase any of our common stock in 2012. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the Consolidated Financial Statements and related notes thereto included in Item 8 of this Annual Report on Form 10-K. This discussion and analysis may contain “forward-looking statements.”These statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements may include, without limitation, statements about our market opportunities, strategies, competition, and expected activities and expenditures and at times may be identified by the use of words such as “may,” “could,” “should,” “would,” “project,” “believe,” “anticipate,” “expect,” “plan,” “estimate,” “forecast,” “potential,” “intend,” “continue” and variations of these words or comparable words.Forward-looking statements inherently involve risks and uncertainties.Accordingly, actual results may differ materially from those expressed or implied by these forward-looking statements.Factors that could cause or contribute to such differences include, but are not limited to, the risks described under “Risk Factors” in Item 1A.We undertake no obligation to update any forward-looking statements for revisions or changes after the filing date of this Annual Report on Form 10-K. Executive Summary We experienced a challenging year in 2012 on multiple fronts.In order to make the January 2012 final creditor payments under the amended plan of reorganization from our 2009 bankruptcy filing, we raised cash by issuing convertible debt and warrants in the first quarter of 2012.In the third quarter of 2012, we issued additional convertible debt and warrants for working capital needs.In order to complete these convertible debt issuances, market conditions required us to issue warrants for a significant number of shares of our common stock.While we recognize that conversion of the debt and exercise of the warrants would dilute our current shareholders, it was important to complete these financings.It remains important for us to adequately fund the USA segment while we grow revenues and gain additional market penetration in the human ingredient and animal nutrition sectors we sell into.We continue to experience negative cash flows in the USA segment and will require additional funding in 2013. Another challenge we continued to face in 2012, in both the USA and Brazil segments, was dramatically higher prices for our primary raw material, raw rice bran.While we have successfully implemented price increases in the past, we obviously must remain cognizant of and react timely to competitive pressures.High raw bran prices remain a challenge to our margins in the first quarter of 2013.In spite of this challenge, we showed consolidated year-over-year revenue growth in 2012. 24 Index In our Brazil segment, we are completing a capital plant expansion project at our subsidiary, Irgovel.Operating the Irgovel plant while simultaneously installing new equipment has been difficult.The inefficiencies associated with downtime and periodic shut downs related to the expansion have had a negative impact on margins in the Brazil segment.As we enter 2013, most phases of the project are now complete.We will, however, be required to shut down the facility for several weeks in 2013 to complete the next phase of the project. We and the investors in Nutra SA contributed additional capital to Nutra SA in December 2012, to finance the Irgovel plant expansion project.We are very excited about the post expansion financial outlook for the Brazil segment as we will gain numerous plant efficiencies from the new equipment and additional product volume capabilities. In 2011, we announced two strategic partner alliances.The first was a joint research and development program with DSM Innovation Center, a subsidiary of Royal DSM N.V., targeted at extracting and concentrating protein from rice bran.Additionally, we signed an exclusive, co-branded international distribution agreement with BENEO-Remy covering the sale of our SRB in over forty countries in Europe, Middle East and Africa.Throughout 2012, we executed on both of these alliances.After a slow start, we believe we are now well positioned to grow international sales.In March 2013, we also announced progress on the rice protein concentration development efforts. We are proud of the fact that we have met the above challenges and yet continue to move the business forward in a positive way.We continue to focus on controlling expenses and consistently achieving positive cash flows in both of our business segments.Further discussion and analysis of our financial condition and results of operations follows. Basis of Presentation and Going Concern We continue to experience losses and negative cash flows from operations which raises substantial doubt about our ability to continue as a going concern.Although we believe that we will be able to obtain the funds to operate our business, there can be no assurances that our efforts will prove successful.The accompanying consolidated financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. We took steps in 2012 and 2011 to improve profitability and liquidity by reducing our U.S. based employee headcount at both the corporate and plant operations level.In the ongoing effort to improve profitability, significant emphasis will be placed on growing revenues.The growth of revenues is expected to include the following: · growth in existing markets for stabilized rice bran (SRB), rice bran oil (RBO) and defatted rice bran (DRB); · expanding our product offerings and improving existing products; · aligning with strategic partners who can provide channels for additional sales of our products; and · implementing price increases. In 2012 and 2011, we issued shares of common stock and options to satisfy certain obligations in an effort to conserve cash.In 2012 and 2011, we also obtained funds from issuances of convertible debt and warrants.We intend to obtain the necessary cash to continue our operations through the monetization of certain assets, improved profitability and possibly through equity and/or debt financing transactions.Some of these monetizations could result in additional impairment of asset values.Asset monetization may include some or all of the following: · sale of certain facilities; · sale of a noncontrolling interest in one or more subsidiaries; or · sale of surplus equipment. See Liquidity and Capital Resources section below for a discussion of actions taken and plans to improve liquidity. Segments We have three reportable business segments: (1) Corporate; (2) USA, which manufactures and distributes SRB in various granulations along with other products derived from rice bran via proprietary and patented enzyme treatment processes; and (3) Brazil, which extracts crude RBO and DRB from rice bran, which are then further processed into a number of valuable human food and animal nutrition products.The Corporate segment includes selling, general and administrative expenses including public company expenses, litigation, and other expenses not directly attributable to other segments.No Corporate allocations are made to the other segments.General corporate interest is not allocated.For further information on segment results see Note 18 to the consolidated financial statements included herein. 25 Index The USA segment consists of two locations in California and two locations in Louisiana all of which can produce SRB.One of the two Louisiana SRB facilities, located in Lake Charles, has been idle since May 2009.The USA segment also includes our Dillon, Montana Stage II facility which produces RiSolubles (a highly nutritious, carbohydrate and lipid rich fraction of SRB), RiFiber (a fiber rich derivative of SRB) and RiBalance (a complete rice bran nutritional package derived from further processing SRB).The manufacturing facilities included in our USA segment have proprietary and patented processing equipment and technology for the stabilization and further processing of rice bran into finished products.In 2012, approximately 50% of USA segment revenue was from sales of human food products and approximately 50% was from sales of animal nutrition products. The Brazil segment consists of the operation of our subsidiary Industria Riograndens De Oleos Vegetais Ltda. (Irgovel), located in Pelotas, Brazil.Irgovel manufactures RBO and DRB products for both the human and animal food markets in Brazil and internationally.In refining RBO to an edible grade, several co-products are obtained.One such product is distilled fatty acids, a valuable raw material for the detergent industry.DRB is sold in bulk as animal feed and compounded with a number of other ingredients to produce complex animal nutrition products which are packaged and sold under Irgovel brands in the Brazilian market.In 2012, approximately 46% of Brazil segment product revenue was from sales of RBO products and 54% was from sales of DRB products. Results of Operations Consolidated net loss attributable to RiceBran Technologies shareholders for 2012 was $9.5 million, or $0.05 per share, compared to $10.1 million, or $0.05 per share for 2011.Loss from operations improved to $8.7 million in 2012 from $9.6 million in 2011.Results for 2012 include $4.4 million of other expense, an increase of $2.7 million compared to 2011.This increase was the result of (i) the $7.1 million of financing expense and loss on extinguishment related to the 2012 issuances of convertible debt and related warrants and (ii) a $0.5 million increase in foreign currency exchange loss, offset by (iii) a $5.1 million increase in other income from change in fair value of derivative warrant and conversion liabilities. Revenue and Gross Profit Revenues (in thousands): % of Total Revenues % of Total Revenues Change % Change USA segment $ $ $ Brazil segment ) ) Total revenues $ $ $ Consolidated revenues for 2012, were $37.7 million compared to $37.0 million in the prior year an increase of $0.8 million, or 2.1%. USA segment revenues improved 18.1% in 2012 compared to 2011.Animal feed product revenues increased $0.7 million, or 12.5%, on 6.0% lower volume due to the impact of price increases.Human nutrition product revenues increased $1.5 million, or 34.8% due to the impact of price increases and 9.6% higher volume.The $1.9 million increase in revenues is net of a $0.3 million decline in revenues from toll processing infant cereal products which ceased in April 2011. Brazil segment revenues decreased 4.4%, or $1.2 million, in 2012 from 2011.Revenues decreased $4.3 million as a result of the 14.4% decline in the average exchange rate between these periods.Offsetting this $4.3 million decline was a $3.1 million net increase in revenues comprised of the following: · a $2.4 million increase in bulk DRB revenues; and · a $2.0 million increase in refined oil and derivative product revenues; and · a $0.2 million increase in bagged animal feed product revenues; offset by · a $1.5 million decline in crude oil revenues. Brazil revenues experienced a shift from bagged animal feed products to bulk DRB and oil revenues experienced a shift from crude RBO to refined oil.Production disruptions during the capital expansion at Irgovel necessitated the shift to bulk DRB sales.We do not expect these types of disruptions in 2013, however the plant is expected to shut-down in the second half of 2013 for 4-6 weeks while certain new equipment is brought on line.The shift from crude oil sales to refined oil sales is part of a strategy to shift revenues to higher margin refined oil and derivative product sales.A US drought caused demand pressure for Brazilian soybean and corn which increased animal feedstock prices generally, and bran prices specifically, in 2012.As a result, the Brazil segment passed along higher prices for DRB and bagged animal feed products during 2012. 26 Index Gross profit (in thousands): Gross Profit % Gross Profit % Change Change in Gross Profit % USA segment $ $ $ ) Brazil segment ) ) Total gross profit $ $ $ ) ) Consolidated gross profit for 2012 was $6.1 million compared to $7.6 million in 2011, a decrease of $1.5 million, or 4.4 percentage points. The USA segment gross profit improved $0.6 million.Gross profit remained relatively unchanged at 29.2%.The USA segment gross profit was negatively impacted $1.3 million by higher raw bran prices in 2012 compared to 2011.Raw bran costs were on a continually escalating trend starting in early 2011 and continued to rise through the first quarter of 2012, before moderating slightly during the second quarter of 2012 and rising again after the third quarter of 2012.The impact of higher raw bran prices was offset by SRB selling price increases in the first and fourth quarters of 2011.The full impact of those SRB selling price increases impacted 2012. The Brazil segment gross profit deteriorated $2.1 million, or 7.4 percentage points, from 16.9% to 9.5%.Gross profit decreased $0.4 million as a result of the 14.4% decline in the average foreign currency exchange rate between periods.The remaining margin reduction was attributable to higher raw bran costs, an unfavorable shift in sales mix to lower margin bulk animal feed products and decreased plant efficiency during the implementation of capital improvements to the animal feed plant.Raw bran costs were approximately 17% higher as of December 31, 2012 compared to December 31, 2011.Only a portion of these higher costs could be offset with higher selling prices.The plant inefficiencies associated with the capital expansion project resulted in higher production costs in 2012. We intend to monitor bran prices and pass along increases to our customers in both the USA and Brazil segments, subject to market conditions Operating Expenses (in thousands): Corporate USA Brazil Consolidated Selling, general and administrative $ Professional fees - Intersegment fees ) - - Impairment ofproperty - - Total operating expenses $ Corporate USA Brazil Consolidated Selling, general and administrative $ Professional fees Intersegment fees ) - - Impairment of intangibles and property - Recoveries from former customers - ) - ) Total operating expenses $ Favorable (Unfavorable) Change Corporate USA Brazil Consolidated Selling, general and administrative $ Professional fees Intersegment fees ) - 92 - Impairment of property, plant and equipment - Recoveries from former customers - ) - ) Total operating expenses $ Consolidated operating expenses were $14.8 million in 2012, compared to $17.2 million in 2011, an improvement of $2.4 million, or 14.0%. 27 Index Corporate segment selling, general and administrative expenses (SG&A) improved $0.5 million.The favorable impacts of (i) a $0.2 million reduction in payroll and related costs (ii) a $0.3 million reduction in bonus expense and (iii) a $0.6 million broad reduction in other expenses due to cost containment efforts were offset by the unfavorable impacts of (i) a $0.2 million increase in share-based compensation expense and (ii) income of $0.4 million in 2011 associated with a settlement with a former officer. Corporate professional fees improved $1.1 million between periods.Professional fees are primarily expenses associated with consultants, accounting, auditing, tax compliance, SOX 404 compliance, and outside legal counsel.Legal expense declined $0.5 million and other professional expenses declined $0.6 million between periods.In 2011, we incurred significant audit and other consultant fees related to preparation of our 2009 and 2010 Form 10-Q and Form 10-K filings, which were delayed and filed in the first quarter of 2011. USA segment SG&A expenses decreased $1.6 million between periods due to $0.5 million lower payroll and related costs, $0.3 million due to lower depreciation and amortization and a $0.8 million decline in other SG&A expenses.Payroll and related costs were lower as a result of reductions in workforce.The reduction in depreciation and amortization was the result of the impairments of intangibles and property in 2012 and 2011. The $1.8 million recoveries from former customers in 2011 were nonrecurring in nature (see Note 14 to the consolidated financial statements). Brazil segment SG&A decreased $0.1 million between periods.The 14.4% reduction in the average foreign currency exchange rate reduced Brazil SG&A $0.8 million between periods.This reduction was more than offset by (i) $0.3 million of increases in payroll and related costs as a result of the annual wage increase implemented effective July 31, 2012 (average 8% increase) and increases in sales and operations management personnel in preparation for operating the plant after the capital expansion project (ii) a $0.3 million increase in the provision for doubtful accounts and (iii) a $0.1 million increase in marketing expenses. Brazil segment professional feesdecreased $0.3 million between periods.Professional fees include management and meeting attendance fees payable to the investors who own a noncontrolling interest in Nutra SA (Investors). Intersegment fees relate to Brazil segment fees payable to the Corporate segment beginning in January 2011 under the agreements with the investors in Nutra SA.The charges are intended to compensate the Corporate segment for management time spent on Irgovel operations. 28 Index Other Income (Expense) (in thousands): Corporate USA Brazil Consolidated Interest income $
